THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 3RD DISTRICT COURT OF ANDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 22nd
day of October, 2014, the cause upon appeal to revise or reverse your judgment between

                              MICHAEL KENNEDY, Appellant

                        NO. 12-14-00299-CV; Trial Court No. 3-41298

                                     By per curiam opinion.

  THE TEXAS COURT OF CRIMINAL APPEALS, AUSTIN, TEXAS, ET AL, Appellee

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed; and that this decision be certified to the court below for
observance.”


        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 20th day of February, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk